THE LAPORTE SAVINGS BANK
 
SPLIT DOLLAR AGREEMENT
 


 
THIS AGREEMENT is adopted this 6 day of May 2013, with an effective date of May
6, 2013 (the “Effective Date”) by and between THE LAPORTE SAVINGS BANK, a
state-chartered savings bank located in LaPorte, Indiana (the “Bank”), and
Daniel P. Carroll (the “Executive”).  This Agreement shall append the Split
Dollar Endorsement entered into on even date herewith or as subsequently
amended, by and between the aforementioned parties.
 
INTRODUCTION
 
To encourage the Executive to remain an employee of the Bank, the Bank is
willing to divide the death proceeds of a life insurance Policy on the
Executive’s life.  The Bank will pay life insurance premiums from its general
assets.
 
AGREEMENT
 
The Bank and the Executive agree as follows:
 
Article 1
 
General Definitions
 
The following terms shall have the meanings specified:
 
1.1 “Executive’s Interest” means the rights of the Executive or his transferee
under the Policies as set forth in section 2.2 of this Agreement.
 
1.2 “Insured” means the Executive.
 
1.3 “Insurer” means each life insurance carrier that has a Split Dollar Policy
Endorsement attached to this Agreement.
 
1.4 “Normal Retirement Age” means the Executive’s 65th birthday.
 
1.5 “Policy” means the specific life insurance Policies issued by the Insurer.
 
1.6 “Termination of Employment” means the Executive ceasing to be employed by
the Bank for any reason whatsoever, other than by reason of Executive’s death or
due to a Bank-approved leave of absence.
 

 
 

--------------------------------------------------------------------------------

 



 
Article 2
 
Policy Ownership/Interests
 
2.1 Bank Ownership.  The Bank is the sole owner of the Policies and shall have
the right to exercise all incidents of ownership.  The Bank shall be the
beneficiary of the Policies to the extent of each Policy’s cash surrender value,
if any, plus any death benefits remaining after applying those amounts
explicitly assigned to the Executive’s beneficiary pursuant to Section 2.2
below.
 
2.2 Executive’s Interest.  The Executive shall have the right to designate the
beneficiary of an amount of death proceeds (the “Death Benefit”).  If the
Executive was employed by the Bank on the date of death, the death benefit shall
be Two Times Base Annual Salary in effect at his date of death.  The Executive
shall also have the right to elect and change settlement options that may be
permitted. However, the Executive, the Executive’s transferee or the Executive’s
beneficiary shall have no rights or interests in the Policies with respect to
that portion of the death proceeds designated in this section 2.2 upon the
Executive’s Termination of Employment.
 
2.3 Option to Purchase.  So long as the Executive’s Interest is in force and has
not lapsed, the Bank shall not sell, surrender or transfer ownership of the
Policies while this Agreement is in effect without first giving the Executive or
the Executive’s transferee the option to purchase the Policies for a period of
60 days from written notice of such intention.  The purchase price shall be an
amount determined by the Bank. This provision shall not impair the right of the
Bank to terminate this Agreement.
 
Article 3
 
Premiums
 
3.1 Premium Payment.  The Bank shall pay any premiums due on the Policies so
long as the Bank chooses to maintain the Policies in force.
 
3.2 Economic Benefit.  The Bank shall determine the economic benefit
attributable to the Executive based on the amount of the current term rate for
the Executive’s age multiplied by the aggregate death benefit payable to the
Executive’s beneficiary.  The “current term rate” is the minimum amount required
to be imputed under Internal Revenue Service Notice 2002-8, or any subsequent
applicable authority.
 
3.3 Imputed Income.  The Bank shall impute the economic benefit to the Executive
on an annual basis.
 

 
 

--------------------------------------------------------------------------------

 



 
Article 4
 
Assignment
 
Except as otherwise provided herein, the Executive may assign without
consideration all of the Executive’s interests in the Policies and in this
Agreement to any person, entity or trust.  In the event the Executive transfers
all of the Executive’s interest in the Policies, then all of the Executive’s
interest in the Policies and in the Agreement shall be vested in the Executive’s
transferee, who shall be substituted as a party hereunder and the Executive
shall have no further interest in the Policies or in this Agreement.
 
Article 5
 
Insurer
 
The Insurers shall be bound only by the terms of the Policies.  Any payments the
Insurer makes or actions it takes in accordance with the Policies shall fully
discharge it from all claims, suits and demands of all entities or persons.  The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Agreement.
 
Article 6
 
Claims and Review Procedures
 
6.1 Claims Procedure.  Any person or entity who has not received benefits under
the Plan that he or she believes should be paid (the “claimant”) shall make a
claim for such benefits as follows:
 
6.1.1 Initiation – Written Claim.  The claimant initiates a claim by submitting
to the Bank’s Human Resource Manager a written claim for the benefits.
 
6.1.2 Timing of Bank Response.  The Bank shall respond to such claimant within
90 days after receiving the claim.  If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required.  The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.
 
6.1.3 Notice of Decision.  If the Bank denies part or all of the claim, the Bank
shall notify the claimant in writing of such denial.  The Bank shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:
 
(a) The specific reasons for the denial,
(b) A reference to the specific provisions of the Plan on which the denial is
based,
(c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 
 

--------------------------------------------------------------------------------

 



(d) An explanation of the Plan’s review procedures and the time limits
applicable to such procedures, and
(e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.


6.2 Review Procedure.  If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:
 
6.2.1 Initiation – Written Request.  To initiate the review, the claimant,
within 60 days after receiving the Bank’s notice of denial, must file with the
Bank’s Human Resource Manager a written request for review.
 
6.2.2 Additional Submissions – Information Access.  The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim.  The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.
 
6.2.3 Considerations on Review.  In considering the review, the Bank shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.
 
6.2.4 Timing of Bank Response.  The Bank shall respond in writing to such
claimant within 60 days after receiving the request for review.  If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required.  The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.
 
6.2.5 Notice of Decision.  The Bank shall notify the claimant in writing of its
decision on review.  The Bank shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:
 
(a) The specific reasons for the denial,
(b) A reference to the specific provisions of the Plan on which the denial is
based,
(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and
(d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 
 

--------------------------------------------------------------------------------

 





Article 7
 
Amendments and Termination
 
This Agreement may be amended or terminated at any time by the Bank.  If the
Bank does amend or terminate this Agreement they must notify the Executive in
writing.  Additionally, the Bank may sell, surrender, exchange, or transfer the
Policies purchased under this Agreement at anytime.  If the Bank decides to
sell, surrender, transfer, or exchange the Policies while this Agreement is in
effect, the Bank will first give the Executive or the Executive’s transferee the
option to purchase the Policies for a period of 60 days from written notice of
such intention.  The purchase price shall be an amount determined by the
Bank.  However, unless otherwise agreed to by the Bank and the Executive, this
Agreement will automatically terminate upon the Executive’s Termination of
Employment.
 
Article 8
 
Miscellaneous
 
8.1 Binding Effect.  This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees, and
any Policy beneficiary.
 
8.2 No Guarantee of Employment.  This Agreement is not an employment Policy or
contract.  It does not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the
Executive.  It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.
 
8.3 Applicable Law.  The Agreement is intended to satisfy the requirements of 29
C.F.R. Section 2520.104-24 and shall be administered in accordance
therewith.  The Agreement and all rights hereunder shall be governed by and
construed according to the laws of the State of Indiana, except to the extent
preempted by the laws of the United States of America.
 
8.4 Reorganization.  The Bank shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Bank.
 
8.5 Notice.  Any notice, consent or demand required or permitted to be given
under the provisions of this Split Dollar Agreement by one party to another
shall be in writing, shall be signed by the party giving or making the same, and
may be given either by delivering the same to such other party personally, or by
mailing the same, by United States certified mail, postage prepaid, to such
party, addressed to his or her last known address as shown on the records of the
Bank.  The date of such mailing shall be deemed the date of such mailed notice,
consent or demand.
 
8.6 Entire Agreement.  This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof.  No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.
 

 
 

--------------------------------------------------------------------------------

 

8.7 Administration.  The Compensation Committee of the Bank’s Board of Trustees
shall have all powers which are necessary to administer this Agreement,
including but not limited to:
 
(a) Interpreting the provisions of this Agreement, in its sole discretion;
(b) Establishing and revising the method of accounting for this Agreement;
(c) Maintaining a record of benefit payments; and
(d) Establishing rules and prescribing any forms necessary or desirable to
administer this Agreement.


8.8 Named Fiduciary.  The Bank shall be the named fiduciary and plan
administrator under the Agreement.  The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 
EXECUTIVE:
BANK:
     
THE LAPORTE SAVINGS BANK
    /s/ Daniel P. Carroll
By  /s/ Michele M. Thompson
Daniel P. Carroll
Title President 














